               Case 19-14796-mkn            Doc 10      Entered 07/29/19 15:32:53           Page 1 of 1
NVB 1007−4 (Rev. 8/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−19−14796−mkn
                                                                 CHAPTER 11
 GYPSUM RESOURCES MATERIALS, LLC
     fdba HIGH GRADE GYPSUM, LLC

                                                                 NOTICE OF INCOMPLETE
                                     Debtor(s)                   AND/OR DEFICIENT FILING




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 7/26/19. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


VOLUNTARY PETITION:

   *      The Voluntary Petition did not have attached to it a true copy of the resolution of the corporation's board
          of directors authorizing the filing. [CORPORATIONS ONLY]


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *      Summary of Assets and Liabilities for Non−Individuals (Official Form 206Sum)
            *      Schedule A/B: Property (Official Form 206A/B)
            *      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
            *      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
            *      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
            *      Schedule H: Codebtors (Official Form 206H)
   *      The Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form 207),
          required pursuant to LR 1007(b) and (c), was not filed with the Voluntary Petition.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 7/29/19


                                                             Mary A. Schott
                                                             Clerk of Court
